Judgment unanimously affirmed without costs. Memorandum: There is no merit to the contention that Supreme Court erred in failing to credit plaintiff for his separate property contribution to the marital residence. Both parties contributed to that marital asset. The court ordered that the marital residence be sold and the proceeds divided 60% to plaintiff and 40% to defendant. Although the court did not explicitly credit plaintiff and defendant for each one’s separate property contributions, the court properly considered the origin of the property to achieve an equitable distribution (see, Zacharek v Zacharek, 116 AD2d 1004, 1005).
*968Plaintiff further contends that the court erred in limiting his credit against retroactive maintenance to only 50% of the interest payments on the mortgage and home equity loan and 50% of the taxes and homeowners insurance. Plaintiff had an interest in maintaining the marital residence, in which he kept some of his personal property. In addition, the record establishes that plaintiff used proceeds of the home equity loan to purchase a vehicle for himself. Under the circumstances, we conclude that the partial credits awarded plaintiff were proper (see, Southwick v Southwick, 214 AD2d 987). (Appeal from Judgment of Supreme Court, Erie County, Notaro, J. — Equitable Distribution.) Present — Pine, J. P., Fallon, Callahan, Do-err and Davis, JJ.